       Case 2:21-cv-01150-NJB-DMD Document 8 Filed 08/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 NADIA WINSTON                                                                    CIVIL ACTION

 VERSUS                                                                                NO. 21-1150

 UNITED STATES POSTAL SERVICE, ET                                               SECTION “G” (3)
 AL.

                                              ORDER

       Before the Court is a Motion to Reconsider (Rec. Doc. No. 7) filed by plaintiff, Nadia

Winston (“Plaintiff”). Plaintiff asks the Court to overturn its denial (Rec. Doc. No. 6) of Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs (“Application”) (Rec.

Doc. No. 2). Plaintiff contends that she has been granted pauper status in other cases, citing Nadia

Winston v. United States Postal Service, et al., 2:20-cv-01402-NJB-DMD, a case currently pending

in this Court, wherein the Court did indeed grant pauper status. Plaintiff further contends that

her income has decreased since she was previously granted pauper status. Plaintiff further

points out that she has eight dependents that she is obligated to care for.

       “The Federal Rule of Civil Procedure do not recognize ‘a motion for reconsideration.’”

Kaden v. Schleese Saddlery Serv. Ltd., 2017 WL 7905498, at *2 (W.D. Tex. Nov. 20, 2017) (citing

Shepherd v. Int'l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004)). The motion to reconsider is

generally interpreted to be a motion to alter or amend judgment under Rule 59(e) or a motion for

relief from judgment or order under Rule 60(b). Id. The motion to reconsider should not be used

to re-debate the merits of a particular motion or advance legal theories that could have been

presented earlier. Id. (citing W. C. Bulley v. Fidelity Fin. Serv. of Miss., Inc., 2000 WL 1349184,

at *3 (S.D. Miss. Sept. 8, 2000); AstraZeneca Pharm. LP v. Handa Pharm., LLC, 2010 WL

11506721, at *1 (W.D. Tex. 2010)).“Motions to reconsider ‘cannot be used to raise arguments
       Case 2:21-cv-01150-NJB-DMD Document 8 Filed 08/05/21 Page 2 of 2




which could, and should, have been made before the judgment issued.’” Williams v. Toyota Motor

Eng'g & Mfg. N. Am., Inc., 470 F. App'x 309, 313 (5th Cir. 2012) (citing Rosenzweig v. Azurix

Corp., 332 F.3d 854, 863 (5th Cir.2003). “‘[L]itigants are expected to present their strongest case

when the matter is first considered.’” Kaden v. Schleese Saddlery Serv. Ltd., 2017 WL 7905498,

at *2 (W.D. Tex. Nov. 20, 2017) (citations omitted). “In fact, it ‘is an improper use of a motion to

reconsider’ to file it as ‘merely a second attempt to sway the judge.’” Id.

       Currently, Plaintiff is re-debating the merits of her previously denied Application. Plaintiff

advances facts that are not new and which were considered by the Court before it issued its denial.

Plaintiff’s Application listed, inter alia, her gross pay or wages, the amount of money she has in

cash or in a checking or savings account, her regular monthly expenses, and all persons who are

dependent on her for support. (See Rec. Doc. No. 2 at p. 2). After considering these factors, the

Court concluded that Plaintiff had sufficient funds to pay the filing fee. (Rec. Doc. No. 6). Plaintiff

has not presented any information or evidence that was not available to the Court at the time of

her original Application. Accordingly,

       IT IS ORDERED that the Motion to Reconsider (Rec. Doc. No. 7) is DENIED.

       New Orleans, Louisiana, this 5th day of August, 2021.


                                               ______________________________________
                                               DANA M. DOUGLAS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
